      Case 4:19-cv-00401-CRW-CFB Document 20 Filed 03/30/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                               CENTRAL DIVISION


 JASON CARTER,                                         Case No. 4:19-cv-00401-CRW-CFB

        Plaintiff,

 v.

 MARK LUDWICK, Agent of Iowa                           DEFENDANTS MARION
 Department of Criminal Investigation, in              COUNTY, IOWA’S AND REED
 his official capacity;                                KIOUS’S MOTION FOR LEAVE
                                                       TO FILE OVERLENGTH BRIEF
 MARION COUNTY, IOWA;                                  IN SUPPORT OF RULE 12(b)(6)
                                                       PRE-ANSWER MOTION TO
 REED KIOUS, Marion County Deputy                      DISMISS
 Sheriff in his individual capacity;
                                                       UNRESISTED
 BILLY GENE CARTER,

        Defendants.


       COMES NOW the Defendants Marion County, Iowa and Reed Kious, Marion

County Sheriff in his individual capacity, by and through undersigned counsel, and hereby

request Leave to File an Overlength Brief in Support of their Rule 12(b)(6) Pre-Answer

Motion to Dismiss:

       1.     Plaintiff’s First Amended Complaint sets forth 510-paragraphs and ten (10)

distinct causes of action.

       2.     Each of these causes of action require distinct and detailed analysis of federal

law, Iowa law, and Constitutional analysis.
      Case 4:19-cv-00401-CRW-CFB Document 20 Filed 03/30/20 Page 2 of 4



       3.     In order for Defendants to adequately address the complex legal issues raised

in Plaintiff’s First Amended Complaint, they require more than the twenty (20) pages allow

for by Local Rule 7(h).

       4.     Defendants therefore request they be allowed to file their attached Brief in

Support of Pre-Answer Motion to Dismiss, which is twenty-seven (27) pages, including

the caption, table of contents, signature block, and notice of services.

       5.     Good cause exists for granting this Motion.

       6.     Defendants have conferred with Plaintiff’s counsel in compliance with Local

Rule 7(k). Plaintiff does not resist.

                             BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                             By:    /s/ Jason C. Palmer
                                    Jason C. Palmer AT0006089
                                    801 Grand Avenue, Suite 3700
                                    Des Moines, IA 50309-2727
                                    Phone: (515) 243-4191
                                    Fax: (515) 246-5808
                                    E-Mail: palmer.jason@bradshawlaw.com

                             ATTORNEY FOR MARION COUNTY, IOWA;
                             REED KIOUS, Marion County Deputy Sheriff in his
                             individual capacity;
Original filed.

Copy to:

Glen S. Downey
LAW OFFICES OF GLEN S. DOWNEY
5214 Ingersoll Avenue
Des Moines, IA 50312
Tel: (412) 865-7110
Fax: (515) 259-7599
glen@downey-law.net

                                            -2-
     Case 4:19-cv-00401-CRW-CFB Document 20 Filed 03/30/20 Page 3 of 4




Christine E. Branstad
BRANSTAD & OLSON LAW OFFICES
2501 Grand Ave. Suite A
Des Moines, IA 50312
Telephone: (515) 224-9595
Facsimile: (515) 281-1474
Email: Branstad@BranstadLaw.com

Alison F. Kanne
WANDRO & ASSOCIATES, P.C.
2501 Grand Ave. Suite B
Des Moines, IA 50312
Telephone: (515) 281-1475
Facsimile: (515) 281-1474
Email: akanne@2501grand.com

ATTORNEYS FOR PLAINTIFF

Mark E. Weinhardt
David N. Fautsch
THE WEINHARDT LAW FIRM
2600 Grand Avenue, Suite 450
Des Moines, IA 50312
Telephone: (515) 244-3100
E-mail: mweinhardt@weinhardtlaw.com
        dfautsch@weinhardtlaw.com

ATTORNEYS FOR DEFENDANT BILL GENE CARTER


Jeffrey C. Peterzalek
Tessa Register
OFFICE OF THE ATTORNEY GENERAL OF IOWA
1305 E. Walnut Street
Des Moines, IA 50309
Telephone: (515) 281-5164
E-mail: jeffrey.peterzalek@ag.iowa.gov
        Tessa.Register@ag.iowa.gov

ATTORNEYS FOR DEFENDANT MARK LUDWICK



                                      -3-
Case 4:19-cv-00401-CRW-CFB Document 20 Filed 03/30/20 Page 4 of 4




                                    CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon one
of the attorneys of record for all parties to the above-entitled cause by serving the same on such
attorney at his/her respective address/fax number as disclosed by the pleadings of record herein,
on the 30th of March, 2020 by:

   U.S. Mail                               FAX
   Hand Delivered                          UPS
   Federal Express                         Other: E-file

/s/ Linda Righi




                                                                  -4-
